Ex Parte Quayle
Claims 1-17 are pending in this reissue of U.S. Patent No. 9,524,583 (hereinafter “the '583 patent” issued from application no. 13/666,558 (hereinafter “the '558 application”).  
Reissue declaration filed 9/27/2021 overcomes the only remaining rejection of claims 1-17 under 35 U.S.C. 251.  Accordingly, this rejection has been withdrawn.  However, the claim submission filed 9/27/2021 does not comply with 37 C.F.R. 1.173. This application is in condition for allowance except for the following formal matters: 
Non-Compliance with 37 C.F.R. 1.173
CFR 1.173 states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). 

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The claim amendment made 9/27/2021 appears to be made relative to the previously filed claim.  However, all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
A marked-up version of claims may be provided in the remarks section as an aid for examination, but is not required.  

Allowable Subject Matter
Claims 1-17 are indicated as allowable. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose, teach, or suggest a system and method of simulating a machining of a work piece having a cutting part and a non-cutting part, that provides a modeled volume representing the work piece and a trajectory of the cutting tool, and also determines a colliding sweep of the cutting tool using the specific algorithms recited in independent claims 1, 5, 7, 8, 12, and 17. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992